Name: Commission Regulation (EC) No 2632/94 of 28 October 1994 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis
 Type: Regulation
 Subject Matter: tariff policy;  natural and applied sciences;  marketing;  processed agricultural produce;  health
 Date Published: nan

 29 . 10 . 94 Official Journal of the European Communities No L 280/43 COMMISSION REGULATION (EC) No 2632/94 of 28 October 1994 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of the common organization of the market in oils and fats ('), as last amended by Regulation (EC) No 3179/93 (2), and in parti ­ cular Article 35a thereof, Whereas Commission Regulation (EEC) No 2568/91 (3), as last amended by Regulation (EC) No 177/94 (4), defines, inter alia, the organoleptic characteristics of virgin olive oil and the methods for evaluating those characteristics ; Whereas a degressive tolerance has been laid down for the grading of certain types of virgin olive oil ; whereas that tolerance is allowed for the statistical difference in repea ­ tability and reproducibility values between the analysis findings and the limits laid down by regulation ; whereas on the basis of experience and current studies, particularly those carried out by the International Olive Oil Council, the period of application of the degressive tolerance should be extended and the tolerance laid down for the 1993/94 marketing year should be applied for the 1994/95 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 1 In Annex XII, point 10.2 to Regulation (EEC) No 2568/91 , the seventh subparagraph is replaced by the following text : 'Expression of results : on the basis of the average grading, the panel supervisor shall determine the cate-. gory in which the sample is to be classified in accordance with the limits laid down in Annex I. To that end, where the average grading is five points or more, the supervisor shall allow :  a tolerance of + 1,5 during the 1992/93 market ­ ing year,  a tolerance of + 1 during the 1993/94 and 1994/95 marketing years,  a tolerance of + 0,5 during the 1995/96 marke ­ ting year.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 October 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 285, 20 . 11 . 1993, p. 9 . (3) OJ No L 248, 5. 9 . 1991 , p. 1 . (4) OJ No L 24, 29. 1 . 1994, p. 33.